DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (US Pub. No. 2016/0125808 A1) shows a pixel circuit (Fig. 1C and para. 50) comprising: a light-emitting element 100 (Fig. 1C and para. 51); a driving transistor Td including a source connected to an anode of the light-emitting element (Fig. 1C and para. 51); a sampling transistor T5, including a source connected to a gate of the driving transistor (Fig. 1C), configured to sample a signal voltage to be written to the driving transistor (Figs. 2B and 2C and paras. 55 and 56);  and a reset transistor T6 configured to reset the anode of the light-emitting element to a predetermined potential at a predetermined timing (Figs. 2A, 2B and 2E and paras. 54 and 55), wherein the reset transistor is configured to perform a switch from on to off after the signal voltage is written to the driving transistor (Fig. 2E and paras. 54 – 56).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 10 and 12 – 20 are allowable at least by virtue of their dependence on claim 1.   
		Claim 11 is allowable as it recites similar subject matter as that of claim 1.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARL ADAMS/
Examiner, Art Unit 2627